Citation Nr: 0501830	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits, to include payment of VA 
benefits for the month of the veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from April 1941to October 
1945.  The veteran died in February 2002.  The appellant is 
the veteran's daughter.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Portland, Oregon.  The 
appeal is REMANDED to the RO.  VA will notify you if further 
action is required on your part.


REMAND

The appellant was scheduled for a Board hearing in Washigton, 
DC on January 27, 2005.  In a statement received by the Board 
in December 2004, the appellant withdrew her request for a 
central office hearing and instead requested a Travel Board 
hearing.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should schedule the veteran 
for a Travel Board hearing.

2.  The appellant is advised that if she 
has, or is able to obtain, evidence 
relevant to the claim, she must submit 
the evidence.

If upon completion of the above action the claim remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




